DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the 
Claims 1-20 are objected to because of the following informalities:  The claims should set forth each of the plural elements by separations using line indentations as per 37 CFR 1.75 and MPEP 608.04(i)(-(p).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and claims 2-20 dependent thereon), the second, third, and fourth paragraph are indefinite because the claim fails to particularly point out and distinctly claim the invention in terms of apparatus limitations (i.e. structure and/or structural configurations), but rather recite use recitations of the apparatus.  There appears to be missing structure and/or structural configurations that distinctly describe the use.  Clarification and correction are required.
In claim 6, it is unclear what is meant by “an accommodation chamber is formed in an inner of the inclined structure.”  What structure is being referred to by the term “inner”?  Clarification and correction are required.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10, which depends from claim 1, recites “A washing machine”.  However, this is improper antecedent basis because “a washing machine” is already recited in claim 1.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 merely recites a washing machine to further limit claim 1.  However, the claimed washing machine of claim 1 already positively recites a washing machine, particularly with components of the claimed damping device being “installed” on the cabinet and outer tub of the washing .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2016/0326679 to JUNG et al. (“JUNG”).
Regarding claims 1-2, 6, 8, 10-11, 15, JUNG (in Figs. 1-2, 7-8, and associated text) discloses a damping device in a washing machine, comprising
a damping suspension rod (110), 
an upper bracket (141B), 
a damping spring (190B), 
a sliding damping support seat (142B) and 
a sliding damping piece (160B), 
wherein an upper end of the damping suspension rod is installed on a cabinet of the washing machine (at 41 in Fig. 1), the upper bracket is installed on an outer tub of the washing machine (at 42 in Fig. 1), and the damping suspension rod passes through the upper bracket, the sliding damping piece, the sliding damping support seat and the damping spring in sequence from top to bottom (see Fig. 7); and
the upper bracket is exerted an eccentric pressure by shaking or swinging of the outer tub of the washing machine, the damping spring is compressed, and the sliding damping piece is tightened to generate a sliding damping acting on the damping suspension rod (intended use operation not afforded patentable weight; the sliding damping piece of JUNG being fully capable of such operation during use);
along with the increase of the eccentric force, the sliding damping support seat and the sliding damping piece are simultaneously tightened to increase the sliding damping acting on the damping suspension rod (intended use operation not afforded patentable weight; the sliding damping piece and sliding damping support seat of JUNG being fully capable of such operation during use); and
the upper bracket is released by shaking or swinging of the outer tub of a washing machine, the damping spring is elongated, the sliding damping support seat and the sliding damping piece are gradually loosened, and the sliding damping acting on the damping suspension rod is gradually reduced (intended use operation not afforded patentable weight; the sliding damping piece of JUNG being fully capable of such operation during use),
wherein an end, close to the sliding damping piece, of the sliding damping support seat is provided with an accommodation chamber (180B), and a first end of the sliding damping piece is against the upper bracket, a second end of the sliding damping piece extends into the accommodation chamber of the sliding damping support seat (see Fig. 8),
wherein the sliding damping support seat (142B) is provided with an inclined structure (see Fig. 8) for transferring an eccentric force to generate a sliding damping acting on the damping suspension rod when the outer tub shakes or swings (intended use, the inclined surface of the support seat in JUNG is fully capable of performing such intended use); and an accommodation chamber is formed in an inner of the inclined structure (see Fig. 8),
wherein an outer wall of the sliding damping support seat is provided with an annular blocking rib (supporting portion 142d), and an upper end of the damping spring is abutted against the annular blocking rib (see Fig. 8),
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of HERNDEN.
JUNG, supra, discloses the claimed invention including the sliding damping piece (160B) being made of rubber (JUNG at ¶ [0167]).  JUNG does not expressly disclose the material used form the sliding damping support seat.  However, it is old and known in the 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to form the sliding damping support seat of JUNG using known plastic material, such as that in HERNDEN, with no change in respective function, to yield the same and predictable results of forming a washing machine damper.

Allowable Subject Matter
Claims 3 (and claims 4-5, 12-14, 16-17, and 19-20 dependent therefrom) and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711